Citation Nr: 0844193	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1983 to March 
2003.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The issue was remanded by the Board in 
September 2007 for further development which is also the 
subject of the remand herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The issue of entitlement to service connection fro GERD was 
remanded by the Board in September 2007 for, inter alia, a VA 
examination to determine whether the veteran has GERD that is 
related to service.  The veteran was scheduled for a VA 
examination to take place on June 3, 2008.  The records show 
that the appointment was made on May 22, 2008 but do not 
indicate when or how the veteran was notified of the 
appointment though a sample letter was included which 
indicates that the appointment date and time are 
predetermined and then a letter is issued to the veteran.  
The actual letter sent to the veteran is not included.  The 
records do show that the veteran called to cancel his 
appointment on June 2, 2008, the day before the appointment 
because he could not get off work for the appointment.  No 
mention as to how the veteran was notified of the appointment 
or the possibility of rescheduling the appointment was made.  
As it is unclear as to when the veteran was notified of the 
scheduled appointment and he called ahead to cancel with the 
reason being work-related, this is considered to be a good 
cause reason for cancelling the appointment and the veteran 
should be offered the opportunity to reschedule the 
examination.



Accordingly, the case is REMANDED for the following actions:

1.  Following proper notification to 
the veteran of a new examination, 
reschedule the veteran for a VA 
examination to determine the nature and 
etiology of his GERD.  Have the 
examiner review the claims file in 
conjunction with the examination and 
make a note of such review in the 
examination report.  Have the examiner 
conduct all necessary tests and answer 
the following questions:

	a.  Does the veteran currently have 
GERD?

	b.  If so, is it at least as likely as 
not that his GERD is related to service 
or began in service?

2.  Review the examination report and 
if it is in any way inadequate return 
it for revision.

3.  The purpose of the examination 
requested in this remand is to obtain 
information or evidence (or both) which 
may be dispositive of the appeal.  
Therefore, the veteran is hereby placed 
on notice that pursuant to 38 C.F.R. § 
3.655 (2008) failure to cooperate by 
attending the requested VA examination 
may result in an adverse determination.  
See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

4.  Thereafter, readjudicate the claim 
on appeal and if it remains denied 
issue the veteran a supplemental 
statement of the case and allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

